Case 3:20-cv-02025-DMS-BGS Document 9 Filed 11/23/20 PageID.270 Page 1 of 2



  1
  2
  3
  4
  5
  6
  7
  8
  9                                  UNITED STATES DISTRICT COURT

 10                               SOUTHERN DISTRICT OF CALIFORNIA
 11
 12
      ZHUOYANG SONG,                              ) Case No. 3:20-cv-02025 DMS (BGS)
 13                                               )
                        Plaintiff,                )
 14                                               ) ORDER RE REMAND OF
 15            v.                                 ) REMOVED ACTION
                                                  )
 16   BMW OF NORTH AMERICA, LLC                   )
      and DOES 1-100, inclusive,                  )
 17                                               )
 18                     Defendants.               )
                                                  )
 19                                               )
                                                  )
 20                                               )
 21                                               )
                                                  )
 22
 23
 24            On November 20, 2020, the Parties to the above-referenced action filed a
 25   Stipulation to Remand Removed Action. The Court having reviewed that
 26   stipulation and good cause appearing, orders as follows: The Stipulation is
 27   approved.
 28   ///


      55.683.JBC - 00536679.DOC                   1                 3:20-cv-02025 DMS (BGS)
                                  ORDER RE REMAND OF REMOVED ACTION
Case 3:20-cv-02025-DMS-BGS Document 9 Filed 11/23/20 PageID.271 Page 2 of 2



  1            1. The Parties’ Stipulation is approved;
  2            2. Southern District of California case number 3:20-cv-02025 DMS (BGS),
  3                 Zhuoyang Song v. BMW of North America, LLC is hereby remanded to
  4                 Los Angeles County Superior Court, Northwest District.
  5
  6
  7   Dated: November 23, 2020
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


      55.683.JBC - 00536679.DOC                   2                 3:20-cv-02025 DMS (BGS)
                                  ORDER RE REMAND OF REMOVED ACTION
